DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 10/08/2021; 12/09/2021; 04/10/2022; 06/08/2022.

Specification
4. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
SYSTEMS AND METHODS FOR CONVEYING VIRTUAL CONTENT IN AN AUGMENTED REALITY ENVIRONMENT, FACILITATE PRESENTATION OF THE VIRTUAL CONTENT BASED ON BIOMETRIC INFORMATION MATCH AND USER-PERFORMED ACTIVITIES



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10586396 B1 in view of Border et al. (US-2016/0187654-A1), Altieri (US-2008/0284777-A1), Sarmenta (US-2012/0077584-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/472332
1
4
5 
6
7
8
9
10
11
14
15
16
17
18
19
20
US10586396B1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Table 2: Comparison of claims 1-20 of the instant application 17/472332 and claims 1-16 of U.S. Patent No. 10586396 B1.
Instant Application (17/472332)
US 10586396 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual
content and accessibility criteria for the virtual content, wherein the virtual content
includes a first virtual content item; and





     one or more physical computer processors configured by computerreadable
instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes biometric information and/or 


     
     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information, 
     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information
and the comparison 
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores (i) virtual content information defining virtual content correlations between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer readable instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user is defined at least in part by values of user parameters, the user parameters including one or more of passwords, pin numbers, biometric information, and/or radio frequency identification (RFID), wherein the values of the user parameters identify the user associated with the presentation device and/or the presentation device;





     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information for the user;


     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and

     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
4. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
     
2. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving (i) virtual content information defining the second virtual content item and (ii) second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items, the conditions that must be satisfied including one or more of a specific geo-location at a specific time, the values of the user parameters, and/or a fee paid.
6. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content. 
4. The system of claim 1, wherein the accessibility criteria indicates a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
8. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     
     generate virtual content information defining a modified version of the first
virtual content item displayed in the augmented reality environment 


     facilitate presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
6. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;
    












     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and




     facilitate presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
9. The system of claim 8, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment; and
     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the user input of the other users.
7. The system of claim 6, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and

     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11.  A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:    
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;






     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes biometric information and/or 
     
     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information, 

     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison 

     

  
9. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over
physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing (i) virtual content information defining virtual content correlations
between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for
the user is defined at least in part by values of user parameters, the user parameters including one or more of passwords, pin numbers, biometric information, and/or radio frequency identification (RFID), wherein the values of the user parameters identify the user associated with the presentation device and/or the presentation device;



     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;


     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
14. The method of claim 11, wherein the virtual content includes a second virtual
content item, and the method further comprising:
     receiving from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
     transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.

10. The method of claim 9, wherein the virtual content includes a second virtual content item, and the method further comprising:

     receiving from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
     transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving (i) virtual content information defining the second virtual content item and (ii) second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.

11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of
the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items, the conditions that must be satisfied including one or more of a specific geo-location at a specific time, the values of the user parameters, and/or a fee paid.
16. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
12. The method of claim 9, wherein the accessibility criteria indicates a subscription required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
17. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, the method further comprising:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitating access to the first multiple virtual content item responsive to receipt of the selection.

13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
18. The method of claim 11, the method further comprising:
     obtaining user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     

     generating virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment 
     facilitating presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
14. The method of claim 9, the method further comprising:
     obtaining user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;













     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and




     facilitating presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
19. The method of claim 18, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
15. The method of claim 14, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
20. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.




7.	Claims 1, 4-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of of U.S. Patent No. 10679427 B1 in view of Border et al. (US-2016/0187654-A1), Altieri (US-2008/0284777-A1), Sarmenta (US-2012/0077584-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.

Table 1: illustrates the conflicting claim pairs:
17/472332
1
4
5
6
7
8
9
10
11
14
15
16
17
18
19
20
US10679427B1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Table 2: Comparison of claims 1-16 of the instant application 17/472332 and claims 1-16 of US10679427B1.
Instant Application (17/472332)
US 10679427 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and





     one or more physical computer processors configured by computer-readable
instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, 
     
     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information, 
     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information
and the comparison 

1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the
physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores (i) virtual content information defining virtual content correlations between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer readable instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;


   





  compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information for the user;


     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
4. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
     
2. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving (i) virtual content information defining the second virtual content item and (ii) second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
6. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
4. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
8. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     
     generate virtual content information defining a modified version of the first
virtual content item displayed in the augmented reality environment 


     facilitate presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
6. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;













     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and




     facilitate presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
9. The system of claim 8, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment; and
     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the user input of the other users.
7. The system of claim 6, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and

     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11.  A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:    
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;






     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes biometric information and/or 
     
     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information, 

     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison 

     

  
9. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality
environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing (i) virtual content information defining virtual content correlations
between multiple linkage points and a reference frame of the virtual content,
wherein relative positions of the multiple linkage points in the real world define
the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;








     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;


     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
14. The method of claim 11, wherein the virtual content includes a second virtual
content item, and the method further comprising:
     receiving from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
     transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
10. The method of claim 9, wherein the virtual content includes a second virtual content item, and the method further comprising:

     receiving from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
     transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving (i) virtual content information defining the second virtual content item and (ii) second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.

11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
16. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
12. The method of claim 9, wherein the accessibility criteria indicate a subscription
required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
17. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, the method further comprising:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
18. The method of claim 11, the method further comprising:
     obtaining user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     

     generating virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment 
     facilitating presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
14. The method of claim 9, the method further comprising:
     obtaining user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;













     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and




     facilitating presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
19. The method of claim 18, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
15. The method of claim 14, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
20. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.







8.	Claims 1, 4-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10818096 B1 in view of Border et al. (US-2016/0187654-A1), Sarmenta (US-2012/0077584-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/472332
1
4
5
6
7
8
9
10
11
14
15
16
17
18
19
20
US10818096B1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Table 2: Comparison of claims 1, 4-11, 14-20 of the instant application 17/472332 and Claims 1-16 of U.S. Patent No. 10818096 B1.
Instant Application (17/472332)
US 10818096 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable
instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, 
     
     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information, 
     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information
and the comparison 

1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;








     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;


     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria; and



     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
4. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
2. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
      receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
6. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
4. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.       
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
      facilitate access to the first multiple virtual content item responsive to receipt of the selection.
8. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     
     generate virtual content information defining a modified version of the first
virtual content item displayed in the augmented reality environment 


     facilitate presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
6. The system of claim 1, wherein the one or more processors are further configured to:
obtain user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;













     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and




     facilitate presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
9. The system of claim 8, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment; and
     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the user input of the other users.
7. The system of claim 6, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and

     generate virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11.  A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:    
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, 
     
     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information, 

     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison 

     

9. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;








     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;


     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria; and


     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
14. The method of claim 11, wherein the virtual content includes a second virtual content item, and the method further comprising:
     receiving from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
     transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
10. The method of claim 9, wherein the virtual content includes a second virtual content item, and the method further comprising:

     receiving from the administrative user an identification of a second user to invite to provide at least one virtual content item;
     generating a message comprising a request to provide the at least one virtual content item;
      transmitting the message to the second user; and
     receiving, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.

11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
16. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
12. The method of claim 9, wherein the accessibility criteria indicate a subscription required to access the virtual content, the method further comprising:
     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
17. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, the method further comprising:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:
causing a selectable list of the multiple virtual content items to be presented to the user;
receiving a selection of a first multiple virtual content item of the multiple virtual content items; and
facilitating access to the first multiple virtual content item responsive to receipt of the selection.
18. The method of claim 11, the method further comprising:
     obtaining user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     
     

     generating virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment 
     facilitating presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
14. The method of claim 9, the method further comprising:
     obtaining user input from the user indicating a request to modify the virtual content displayed in the augmented reality environment;













     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input; and



     facilitating presentation of the virtual content information defining the modified version of the virtual content via the presentation device of the user and/or presentation devices of other users.
19. The method of claim 18, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
15. The method of claim 14, the method further comprising:
     obtaining user input from one or more of the other users indicating one or more requests to modify the virtual content displayed in the augmented reality environment; and
     generating virtual content information defining a modified version of the virtual content displayed in the augmented reality environment based on the user input of the other users.
20. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.



9.	Claims 1, 4-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-11, 14-20 of U.S. Patent No. 11145136 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/472332
1
4
5
6
7
8
9
10
11
14
15
16
17
18
19
20
US11145136B2
1
4
5
6
7
8
9
10
11
14
15
16
17
18
19
20


Table 2: Comparison of claims 1, 4-11, 14-20 of the instant application 17/472332 and Claims 1, 4-11, 14-20 of U.S. Patent No. 11145136 B2.
Instant Application (17/472332)
US 11145136 B2
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable
instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes
     receive a first accessibility criteria for the first virtual content item,














     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user
information, 
     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information
and the comparison 

1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable instructions to:
     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes at least a first security question;



     receive a first accessibility criterion for the first virtual content item, wherein the accessibility criteria require correct answers to corresponding security questions, wherein the accessibility criteria include the first accessibility criterion, wherein the first accessibility criterion requires a first correct answer to the first security question;
      facilitate presentation, based on the user information, of the security questions, wherein the security questions request user answers to the security questions from the user such that at least the first security question is presented to the user and a first user answer to the first security question is requested from the user;
     receive the user answers from the user via the presentation device including the first user answer;
     compare the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer; and

     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison indicating that the user answers correspond to the correct answers such that the first virtual content item is presented responsive to the first correct answer corresponding to the first user answer.
4. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
     receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
4. The system of claim 1, wherein the virtual content includes a second virtual content item, and wherein the one or more processors are further configured to:
     receive from an administrative user an identification of a second user to invite to provide at least one virtual content item;
     generate a message comprising a request to provide the at least one virtual content item;
     transmit the message to the second user; and
      receive, from the second user, the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items
6. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
6. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.       
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and
      facilitate access to the first multiple virtual content item responsive to receipt of the selection.
8. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     receive an additional accessibility criterion for the first virtual content item responsive to the request to modify, wherein the accessibility criteria include the additional accessibility criterion






     compare to determine whether any portions of the first virtual content item are to be modified by the user;
     generate virtual content information defining a modified version of the first
virtual content item displayed in the augmented reality environment based on the
comparison

     facilitate presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.
8. The system of claim 1, wherein the one or more processors are further configured to:
     obtain user input from the user indicating a request to modify the first virtual content item displayed in the augmented reality environment;
     receive a second accessibility criterion for the first virtual content item responsive to the request to modify, wherein the accessibility criteria include the second accessibility criterion, wherein the second accessibility criterion requires a second correct answer to a second security question;
     facilitate presentation, based on the user information, of the second security question that request a second user answer to the second security question from the user;
receive the second user answer from the user via the presentation device;
     compare the second user answer with the second correct answer to determine whether any portions of the first virtual content item are to be modified by the user;

     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the comparison indicating that the second user answer corresponds to the second correct answer; and

     facilitate presentation of the virtual content information defining the modified version of the first virtual content item via the presentation device of the user and/or presentation devices of other users.

9. The system of claim 8, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment; and
     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the user input of the other users.
9. The system of claim 8, wherein the one or more processors are further configured to:
     obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment; and
     generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the user input of the other users..
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.


Regarding Claims 11-20, the claims are rejected under obviousness double patenting for the same rational described as above.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore, (“Maggiore”) [US-2013/0278635-A1] in view of Martellaro et al. (“Martellaro”) [US-2013/0201215-A1], further in view of Border et al. (“Border”) [US-2016/0187654-A1]
Regarding claim 1, Maggiore discloses a system (i.e., an augmented reality system) configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world (Maggiore- Abstract disclosing an augmented reality system including capturing a variable marker associated with a respective set-up component; ¶0241, “The augmented reality system's display device may be operable to display an augmented superimposed video of a template operator performing a work task within the workspace. The superimposed video can instruct the operator on the correct performance of a work task within a workspace using a bioprocess device. The superimposed video can speed up or slow down to mimic the operator's speed based on the movements of the variable markers attached to the operator and/or device detected from the tracking system”; Fig. 21 and ¶0393 disclosing a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050) [virtual content superimposed over physical objects and/or physical surroundings]. One the open page 1048 of the product catalogue there is a static augmented reality marker 1042 denoting a filter housing and 2 page augmented reality markers 1044 & 1046.The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message), wherein the augmented reality environment includes the physical objects (i.e., a visual variable marker device) and/or the physical surroundings visible within the field of view of the user (i.e., a visual variable marker device attached to a product catalogue) and the images of virtual content (i.e., variable marker) presented in conjunction with the physical objects and/or the physical surroundings (Maggiore- Abstract disclosing an augmented reality system including capturing a variable marker associated with a respective set-up component; Fig. 21 and ¶0393, a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050) [virtual content superimposed over physical objects and/or physical surroundings]. One the open page 1048 of the product catalogue there is a static augmented reality marker 1042 denoting a filter housing and 2 page augmented reality markers 1044 & 1046.The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message), the system comprising:
electronic storage (i.e., memory) that stores virtual content information defining virtual content (Maggiore- Fig.22 and ¶0394-0395, a visual variable marker device embedded into a marketing advertisement and visualized through a mobile augmented reality system. A variable marker device (1100) includes internal memory device (1096). The augmented reality marker (1072′) is recognized by the augmented reality system on a mobile device (1060). Content from a local and/or networked database associated with the displayed augmented reality marker (1072′) is displayed on the mobile device (1060) display screen as an augmented image; Fig.24 and ¶0400, when the augmented reality marker and the variable marker 1214 from the process device are viewed serially or together by an augmented reality system (mobile device 1250), virtual content is displayed on the screen of the mobile device. The content on the mobile device can come from the augmented reality markers or associated communication devices) and accessibility criteria (i.e., access) for the virtual content (Maggiore- ¶0243,The links to the documents or the related file systems and structures can be viewed by the operator on an augmented display and the operator can access the documents by occluding a real or virtual marker; ¶0251, When the operator occludes the variable virtual marker with an occluder (a finger, hand, or occlusion device) the component of the unit is selected and information about the part including linked documentation, the proper assembly information for those parts, and re-ordering information with links to the online store can be provided. Alternatively a motion tracking device can be utilized to determine the location of the operator's appendages (fingers, hand, etc) over the device. The information can be provided as the operator covers the part or section of the unit or by placing virtual augmented reality markers over the locations of the unit and having the operator occlude those virtual markers which would provide linked information on that particular part or assembly of parts), wherein the virtual content includes a first virtual content item (Maggiore- ¶0403, the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger); and
one or more physical computer processors configured by computer-readable instructions (Maggiore- ¶0256, the augmented reality systems comprises of at least one variable marker, at least one processor system, at least one local and/or networked database, at least one augmented reality software platform, and at least one display system) to:
obtain user information (i.e., angle of the operator, rank) for a user associated with a presentation device (i.e., display) physically present at a location of the system (Maggiore- ¶0258, A virtual variable marker exists as a computer program product that is overlayed onto a digital display from a sensor device which can be recognized by an augmented reality system. A virtual variable marker can occupy space in a physical location based on a coordinate system […] A virtual variable marker can exist in multiple dimensions or angles simultaneously where the dimension or angle recognized by the augmented reality system is displayed and the other variants of the augmented reality marker can be discarded or ignored by the augmented reality software. This is applicable to determining the exact angle of content to display within a workspace area. This can determine the motion parallax and keystone correction based on the angle of the operator and the angle of the item in the workspace area in which to display the overlayed content; ¶0419, The software can also provide a rank based on the scoring from multiple users working within a defined group), wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device (Maggiore- ¶0254, The operator can present the variable marker display device to an augmented reality system, to a computer with a camera running software to recognize the augmented reality markers as a password input);
facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information (Maggiore- Fig. 21 and ¶0393, a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message). 
Maggiore fails to explicitly disclose wherein the user information includes biometric information and/or activity information, wherein the activity information includes user-performed actions; receive a first accessibility criteria for the first virtual content item, wherein the accessibility criteria requires the biometric information for the user and one or more particular activities performed by the user; compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information, such that the user-performed actions are compared with the one or more particular activities; and the comparison indicating that the biometric information match and that the user performed the one or more particular activities such that the first virtual content item is presented in response to the comparison.
However, Martellaro discloses 
receive a first accessibility criteria for the first virtual content item (Martellaro- Fig. 5 and 10048, the user walking into a fast food restaurant (see story board frames 1 and 2). User is wearing the augmented reality glasses. As the user approaches the counter, an icon is rendered on the translucent display of the user's augmented reality glasses in the user's field of view; ¶0052-0053, the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device),
compare the user information (i.e., user acceptance to the prompt) with the accessibility criteria (i.e., vicinity of the object, approaches the counter) for the virtual content to determine whether any portions of the virtual content (i.e., food information application) are to be presented to the user based on the accessibility criteria and the user information (Martellaro- Abstract disclosing an augmented reality system and method that allows a user to access, and more particularly, install and subsequently have access to an application on an augmented reality mobile device; ¶0038, User Action Type such as Haptic such as Buttons on the augmented reality mobile device for selection or Touch screen input on mobile device [user information]; and User walks to the vicinity of the object [accessibility criteria]; Fig. 5 and ¶0048, the user walking into a fast food restaurant (see story board frames 1 and 2). User is wearing the augmented reality glasses. As the user approaches the counter, an icon is rendered on the translucent display of the user's augmented reality glasses in the user's field of view. The environmental component of the visual module 74 in the environmental processor 72, detected a glyph (or object) 73 in one or more video frames, and provides trigger signal; ¶0049, the app store program then generates signal 91 and causes the augmented reality shell 64 to present a particular icon 71 on the display 20; ¶0052-0053, disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maggiore and Martellaro. Both inventions are in the same field of presenting to user contents in an interactive augmented reality environment. The prior art, as embodied in the teaching of Maggiore and Martellaro, included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Specifically, Maggiore teaches detecting/evaluating markers for further retrieving virtual content while Martellaro teaches an augmented reality system and method that allows a user to access and subsequently have access to an application on an augmented reality mobile device. It would have been obvious to one of ordinary skill in the art to modify the method of using markers for further virtual content retrieving in an augmented reality environment (taught in Maggiore), to further use the interactive method of allowing additional information to be download based on user's selection on a virtual menu (taught in Martellaro), so as to provide the user with more intuitive user interface in an augmented reality environment and provide user with more helpful information (such as owner's menu, assembly instructions) based on user's selection. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maggiore and Martellaro et al. §§2141 & 2143.
The prior art fails to explicitly disclose wherein the user information includes biometric information and/or activity information, wherein the activity information includes user-performed actions; wherein the accessibility criteria requires the biometric information for the user and one or more particular activities performed by the user; such that the user-performed actions are compared with the one or more particular activities; and the comparison indicating that the biometric information match and that the user performed the one or more particular activities such that the first virtual content item is presented in response to the comparison.
However, Border discloses
the user information includes biometric information and/or activity information (Border- ¶0508- 0509, The voice sample may be compared to a database of known persons, and if the person's voice matches [biometric information], then an identification may be made […] multiple individuals of interest may by selected, such as for biometric identification. The multiple selection may be through the use of a cursor, a hand gesture, an eye movement, and the like [activity information] […] where the camera is used for biometric identification of multiple people in a crowd, control technologies described herein may be used to select faces or irises for imaging. For example, a cursor selection using the hand-worn control device may be used to select multiple faces in a view of the user's surrounding environment. In another example, gaze tracking may be used to select which faces to select for biometric identification. In another example, the hand-worn control device may sense a gesture used to select the individuals, such as pointing at each individual), wherein the activity information includes user-performed actions (Border- ¶0508- 0509, The multiple selection may be through the use of a cursor, a hand gesture, an eye movement, and the like […] a cursor selection using the hand-worn control device may be used to select multiple faces in a view of the user's surrounding environment. In another example, gaze tracking may be used to select which faces to select for biometric identification. In another example, the hand-worn control device may sense a gesture used to select the individuals, such as pointing at each individual [user-performed actions]);
wherein the accessibility criteria requires the biometric information for the user and one or more particular activities performed by the user (Border- ¶0508- 0509, The voice sample may be compared to a database [accessibility criteria] of known persons, and if the person's voice [biometric information] matches, then an identification may be made […] multiple individuals of interest may by selected, such as for biometric identification. The multiple selection may be through the use of a cursor, a hand gesture, an eye movement, and the like [activity information] […] where the camera is used for biometric identification of multiple people in a crowd, control technologies described herein may be used to select faces or irises for imaging. For example, a cursor selection using the hand-worn control device may be used to select multiple faces in a view of the user's surrounding environment. In another example, gaze tracking may be used to select which faces [particular activities] to select for biometric identification. In another example, the hand-worn control device may sense a gesture used to select the individuals, such as pointing at each individual [particular activities]);
the user-performed actions are compared with the one or more particular activities (Border- ¶0509, a cursor selection using the hand-worn control device may be used to select multiple faces in a view of the user's surrounding environment […] gaze tracking may be used to select which faces to select for biometric identification […] the hand-worn control device may sense a gesture used to select the individuals, such as pointing at each individual);
the comparison indicating that the biometric information match and that the user performed the one or more particular activities such that the first virtual content item is presented in response to the comparison (Border- ¶0531-0534, To capture an iris image, the wearer/user observes the desired individual and positions the eyepiece such that the optical sensor assembly or camera may collect an image of the biometric parameters of the desired individual […] The remote computing facility receives the transmitted biometric image and compares the transmitted image to previously captured biometric data of the same type. Iris or facial images are compared with previously collected iris or facial images to determine if the individual has been previously encountered and identified [the comparison indicating that the biometric information match]. Once the comparison has been made, the remote computing facility transmits a report of the comparison to the wearer/user's eyepiece, for display [first virtual content item is presented in response to the comparison]. The report may indicate that the captured biometric image matches previously captured images; Fig. 66 and ¶0536, depicts a sample report that is displayed on the eyepiece).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Maggiore/Martellaro to incorporate the teachings of Border, and apply the biometric identification, particular activities and transmitting a report of the comparison to the wearer/user's eyepiece, for display into Maggiore/Martellaro’s system in order to obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes biometric information and/or activity information, wherein the activity information includes user-performed actions; receive a first accessibility criteria for the first virtual content item, wherein the accessibility criteria requires the biometric information for the user and one or more particular activities performed by the user; compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information, such that the user-performed actions are compared with the one or more particular activities; and facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison indicating that the biometric information match and that the user performed the one or more particular activities such that the first virtual content item is presented in response to the comparison.
Doing so would prove a more immersive augmented reality experience for the user with
an augmented reality eyepiece.

Regarding claim 2, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the particular activities include actions (see Claim 1 rejection for detailed analysis), wherein the actions include jumps, kicks, flips, and/or dances defined by an administrative user (Border- ¶0706, user movements or actions for controlling or initiating commands may include…  leg movement, leg kick, leg extend, leg curl, jumping jack, body movement walk, run turn left, turn right, about-face, twirl, arms up and twirl, arms down and twirl, one left out and twirl, twirl with various hand and arm positions, finger pinch and spread motions, finger movement (e.g. virtual typing), snapping, tapping hip motion, shoulder motion foot motions, swipe movements).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Maggiore/Martellaro to incorporate the teachings of Border, and apply the leg kick, leg extend, leg curl, jumping jack, body movement into Maggiore/Martellaro’s system so the particular activities include actions, wherein the actions include jumps, kicks, flips, and/or dances defined by an administrative user.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Maggiore in view of Martellaro and Border, discloses the system of claim 2, and further discloses wherein the particular activities include performance of the actions with a particular orientation of a body part of the user (Border- ¶0706, user movements or actions for controlling or initiating commands may include…  leg movement, leg kick, leg extend, leg curl, jumping jack, body movement walk, run turn left, turn right).

Regarding claim 5, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the virtual content comprises one or more virtual content items (Maggiore- ¶0403 disclosing the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger), and wherein the accessibility criteria (i.e., User acceptance to the prompt) defines preferences associated with displaying individual virtual content items of the one or more virtual content items (Maggiore- ¶0147 disclosing the variable marker can comprise optical markers, such as bar codes, two-dimensional bar code, QR-codes color codes, pictograph, audio markers, the shape of items, alphanumeric characters, or electromagnetic markers, such as RFID/NFC tags, metal stripes, and so on; ¶0201 disclosing a three dimensional object placed within the projected marker viewing field can have a structured patterns of bars, lines, or colors move across an three dimensional object) and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items (Martellaro- Abstract disclosing an augmented reality system and method that allows a user to access, and more particularly, install and subsequently have access to an application on an augmented reality mobile device; ¶0038 disclosing User Action Type such as User walks to the vicinity of the object; Fig. 5 and ¶0048 disclosing the user walking into a fast food restaurant (see story board frames 1 and 2). User is wearing the augmented reality glasses. As the user approaches the counter, an icon is rendered on the translucent display of the user's augmented reality glasses in the user's field of view. The environmental component of the visual module 74 in the environmental processor 72, detected a glyph (or object) 73 in one or more video frames, and provides trigger signal; ¶0049 disclosing the app store program then generates signal 91 and causes the augmented reality shell 64 to present a particular icon 71 on the display 20; ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Maggioreto/Border incorporate the teachings of Martellaro, and combining the conditions that must be satisfied to display the individual virtual content items in Maggioreto/Altieri with the preferences associated with displaying individual virtual content items, as taught by Maggioreto in the the system for conveying virtual content in an augmented reality environment.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the accessibility criteria indicate a subscription required to access the virtual content (Martellaro- ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program), wherein the one or more processors (Maggiore- ¶0256 disclosing the augmented reality systems comprises of at least one processor system) are further configured to:
obtain subscription information (i.e., User acceptance to the prompt) for the user, wherein the subscription information for the user indicates one or more subscriptions (i.e., User acceptance to the prompt) of the user (Martellaro- ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device); and
determine that at least one of the one or more subscriptions of the user permits access to the virtual content (Martellaro- ¶0052 disclosing an example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device), wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content (Maggiore- ¶0243: “The links to the documents or the related file systems and structures can be viewed by the operator on an augmented display and the operator can access the documents by occluding a real or virtual marker”; Martellaro- ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the work "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Maggioreto/Border incorporate the teachings of Martellaro, and combining the subscriptions of the user permits access to the virtual content in Martellaro with the access to the virtual content, as taught by Maggioreto in the the system for conveying virtual content in an augmented reality environment.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the virtual content comprises multiple virtual content items (Maggiore- ¶0403 disclosing the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger), wherein the one or more processors are further configured to:
cause a selectable list of the multiple virtual content items to be presented to the user (Maggiore- ¶0403 disclosing the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger);
receive a selection of a first multiple virtual content item of the multiple virtual content items (Maggiore- ¶0403: “the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger. The operator selects the calculator function on the menu and draws on the process/laboratory space 1450 with their finger. The movement is detected the tracking system, communicated to the central processing device 1464, and projection displayed as mathematical function 1474”); and
facilitate access to the first multiple virtual content item responsive to receipt of the selection (Maggiore- ¶0242 disclosing the operator can access the documents by occluding a real or virtual marker; Martellaro- ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Maggioreto/Border incorporate the teachings of Martellaro, and combining the responsive to receipt of the selection in Martellaro with the access to the first multiple virtual content item, as taught by Maggioreto in the the system for conveying virtual content in an augmented reality environment.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 8, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the one or more processors are further configured to:
obtain user input from the user indicating a request (i.e., selective positioning) to modify the first virtual content item displayed in the augmented reality environment (Maggiore- ¶0025, the augmented image can be adjusted and/or displayed in accordance with the selective positioning of the parts of the marker or the marker by the user; ¶0079, the variable marker can alter the information presented to the operator and/or the augmented reality system based on an operators input; ¶0179, The change from the (n−1) presentation to the n-th presentation on the variable marker can be trigged based on an input by an operator, a computer product input, and/or at a programmed interval. The input by an operator may include at least one of pushing a button, operating a lever, press a latch, turning a page, a hand gesture, a brain-computer interface, an interaction with a virtual augmented reality marker, the assembly of components, the insertion of a component, and a physical connection between components”; ¶0189, the variable visible markers can alter or change the markers appearance, shape, design, or information presented to the operator and/or the augmented reality system based on an operators input; ¶0190, The selection of the marker selected can be changed by the operator or by the operator entering in data to the variable marker or to the augmented reality system (such as scanning or presenting the barcode with the serial number of the product in use)”);
receive an additional accessibility criterion for the first virtual content item responsive to the request to modify, wherein the accessibility criteria include the additional accessibility criterion (Martellaro- Fig. 5 and ¶0048 disclosing the user walking into a fast food restaurant (see story board frames 1 and 2). User is wearing the augmented reality glasses. As the user approaches the counter, an icon is rendered on the translucent display of the user's augmented reality glasses in the user's field of view; ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device), wherein the additional accessibility criterion requires a first certification, wherein the user information obtained includes the first certification (Border- ¶0452, Applications may thus include providing information on-the-spot to a mechanic or electronics technician […] Using voice commands, he or she may then access the database and search within the database for particular information, such as manuals or other repair and maintenance documents. The desired information may thus be promptly accessed and applied with a minimum of effort, allowing the technician to more quickly perform the needed repair or maintenance and to return the equipment to service);
compare the additional accessibility criterion with the user information to determine whether any portions of the first virtual content item are to be modified by the user (Border- ¶0482-0486, based on user selection of one or more of these categories, the eyepiece may prompt the user with other questions such as time of stay, investment in tourism and the like. The wearer may respond through the voice command and in return receive customized tour information in an order as selected by the wearer. For example the wearer may give a priority to the art galleries over monuments. Accordingly, the information may be made available to the wearer. Further, a map may also appear in front of the wearer with different sets of tour options and with different priority rank; ¶0488-0489, the eyepiece may prompt the wearer to answer his preferences such as type of gifts, age group of the person to receive the gift, cost range of the gift and the like. Various options may be presented to the user based on the received preferences. For instance, the options presented to the wearer may be: Cookie basket, Wine and cheese basket, Chocolate assortment, Golfer's gift basket, and the like […] the wearer may select the Golfer's gift basket. A 3D view of the Golfer's gift basket along with a golf course may appear in front of the wearer […] The wearer may finally respond to the address, location and other similar queries prompted through the eyepiece. A confirmation may then be received through an email or an incoming call alert on the eyepiece camera lens; ¶0676, producing data suitable for an image of a palm, fingerprint, or other image as desired. The digital data from the imagers may then be combined in this process […] the combined “image” may then be checked against a database to determine an identity of the person. The augmented reality glasses may include such a database in the memory, or may refer the signals data elsewhere 6708 for comparison and checking; ¶0847, information posted as described above may be password or biometrically protected and or encrypted and instantly available or available after a particular period of time);
generate virtual content information defining a modified version of the first virtual content item (i.e., merged display, n-th presentation on the variable marker) displayed in the augmented reality environment based on the comparison indicating that the first certification included in the user information matches the first certification required by the additional accessibility criterion (Maggiore- ¶0025: “The display of the augmenting image can be altered to show the merged display in real-time in accordance with the position and orientation of the marker”; ¶0179: “The change from the (n−1) presentation to the n-th presentation on the variable marker can be trigged based on an input by an operator”; ¶0189 disclosing the variable visible markers can alter or change the markers appearance, shape, design, or information presented to the operator and/or the augmented reality system based on an operators input; Border- ¶0452, Applications may thus include providing information on-the-spot to a mechanic or electronics technician […] Using voice commands, he or she may then access the database and search within the database for particular information, such as manuals or other repair and maintenance documents. The desired information may thus be promptly accessed and applied with a minimum of effort, allowing the technician to more quickly perform the needed repair or maintenance and to return the equipment to service); and 
facilitate presentation of the virtual content information defining the modified version of the first virtual content item (i.e., n-th presentation on the variable marker) via the presentation device of the user (i.e., the augmented reality system based on an operators input) and/or presentation devices of other users (i.e., operators input) (Maggiore- ¶0079 disclosing the variable marker can alter the information presented to the operator and/or the augmented reality system based on an operators input; ¶0179: “The change from the (n−1) presentation to the n-th presentation on the variable marker can be trigged based on an input by an operator, a computer product input, and/or at a programmed interval. The input by an operator may include at least one of pushing a button, operating a lever, press a latch, turning a page, a hand gesture, a brain-computer interface, an interaction with a virtual augmented reality marker, the assembly of components, the insertion of a component, and a physical connection between components”; ¶0189 disclosing the variable visible markers can alter or change the markers appearance, shape, design, or information presented to the operator and/or the augmented reality system based on an operators input).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Maggiore/Martellaro to incorporate the teachings of Border, and apply the proffession with certification, password or biometrically protected and or encrypted information and the confirmation may be received through an email into the Maggiore/Martellaro’s system in order to generate virtual content information defining a modified version of the first virtual content item displayed in the augmented reality environment based on the comparison indicating that the first certification included in the user information matches the first certification required by the additional accessibility criterion.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 9, Maggiore in view of Martellaro and Border, discloses the system of claim 8, and further discloses wherein the one or more processors are further configured to:
obtain user input from one or more of the other users indicating one or more requests to modify the first virtual content item displayed in the augmented reality environment (Maggiore- ¶0025 disclosing the augmented image can be adjusted and/or displayed in accordance with the selective positioning of the parts of the marker or the marker by the user; ¶0079 disclosing the variable marker can alter the information presented to the operator and/or the augmented reality system based on an operators input; ¶0189 disclosing the variable visible markers can alter or change the markers appearance, shape, design, or information presented to the operator and/or the augmented reality system based on an operators input; ¶0190: “The selection of the marker selected can be changed by the operator or by the operator entering in data to the variable marker or to the augmented reality system (such as scanning or presenting the barcode with the serial number of the product in use)”); and
generate virtual content information defining a modified version of the first virtual content item (i.e., merged display) displayed in the augmented reality environment based on the user input of the other users (Maggiore- ¶0025: “The display of the augmenting image can be altered to show the merged display in real-time in accordance with the position and orientation of the marker”; ¶0079 disclosing the variable marker can alter the information presented to the operator and/or the augmented reality system based on an operators input; ¶0189 disclosing the variable visible markers can alter or change the markers appearance, shape, design, or information presented to the operator and/or the augmented reality system based on an operators input; ¶0190: “The selection of the marker selected can be changed by the operator or by the operator entering in data to the variable marker or to the augmented reality system (such as scanning or presenting the barcode with the serial number of the product in use)”).

Regarding claim 10, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the virtual content information defines characteristics of the virtual content (Maggiore- ¶0030 disclosing the first part and second part of the marker can comprise optical markers, such as bar codes, color codes, pictograph, audio markers, the shape of items, alphanumeric characters, or electromagnetic markers, such as RFID/NFC tags, metal stripes, and so on; ¶0146 disclosing the variable marker can alter or change the markers appearance, shape, design, or information displayed to an augmented reality system), the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content (Maggiore- Fig. 13 shows several variable markers 262, 264, 268, 270 that alter their appearance and display to an augmented reality system; ¶0069 disclosing an audio marker; ¶0189 disclosing the variable visible markers can alter or change the markers appearance; ¶0190 disclosing the button changes the appearance of the marker presented on the display device. When the user selects a product on the display device they are provided additional information on that item; ¶0257 disclosing the audio markers can consist of variable audible and/or inaudible frequencies as well as ultrasound).

Method Claims 11-13 and 15-20 are similar in scope as Claims 1-3 and 5-10, and thus are rejected under same rationale.


12.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore in view of Martellaro, further in view of Border, still further in view of Altieri (“Altieri”) [US-2008/0284777-A1], still further in view of Sarmenta (“Sarmenta”) [US-2012/0077584-A1]
Regarding claim 4, Maggiore in view of Martellaro and Border, discloses the system of claim 1, and further discloses wherein the virtual content includes a second virtual content item (Maggiore- ¶0403 disclosing the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger), and wherein the one or more processors (Maggiore- ¶0256 disclosing the augmented reality systems comprises of at least one processor system) are further configured to:

generate a message  to provide the at least one virtual content item (Martellaro- ¶0052-0053 disclosing an example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device);

receive the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving virtual content information defining the second virtual content item (Maggiore- ¶0403 disclosing the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options ("menu", "save", "calc") on the projected menu 1478 with their finger) and a second accessibility criterion for the second virtual content item, wherein the accessibility criteria includes the second accessibility criterion (Martellaro- Fig. 5 and ¶0048 disclosing the user walking into a fast food restaurant (see story board frames 1 and 2). User is wearing the augmented reality glasses. As the user approaches the counter, an icon is rendered on the translucent display of the user's augmented reality glasses in the user's field of view; ¶0052-0053 disclosing the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the word "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device).
The prior art fails to explicitly disclose receive from the administrative user an identification of a second user to invite to provide at least one virtual content item; a request to provide the at least one virtual content item; transmit the message to the second user; and receive, from the second user, the second virtual content item.
However, Altieri discloses
receive from the administrative user an identification of a second user to invite to provide at least one virtual content item (Altieri- ¶0078 disclosing the real time information, such as sports scores, stock prices, and auction information, can be provided in an appropriate manner in the virtual thematic environment (i.e., on TV screens, computer screens, by cell phone etc.)”; ¶0151: “The client Communications 212 interface provides access to various network services required to interact with other users (such as a messaging service, system administration service, user/group administration service, chat service, thematic state tracking, and character profile service 214; ¶0135 disclosing obtaining and updating information (i.e., states, profiles and history) on the active users [identification of a second user]);
a request to provide the at least one virtual content item (Altieri- ¶0063: “In a geographic environment, for example, the program would request that the user choose a city, and the program would take the user to a starting point in that city. Real world photographs, including satellite photographs, video, and/or 2D and/or 3D graphics would provide the cityscape. Once the user, whether in first person or third person view, is at the starting point at a particular city street, the program would allow the user to move through the 2D and/or 3D and/or integrated graphical representation of the actual real world environment and interact with it”);
receive, from the second user, the second virtual content item (Altieri- ¶0063: “In a geographic environment, for example, the program would request that the user choose a city, and the program would take the user to a starting point in that city. Real world photographs, including satellite photographs, video, and/or 2D and/or 3D graphics would provide the cityscape. Once the user, whether in first person or third person view, is at the starting point at a particular city street, the program would allow the user to move through the 2D and/or 3D and/or integrated graphical representation of the actual real world environment and interact with it”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Maggioreto/Martellaro/Border incorporate the teachings of Altieri, and combining the identification of a second user and the request to provide the at least one virtual content item in Altieri with receiving the second virtual content item responsive to the request, wherein receiving the second virtual content item comprises receiving (i) virtual content information defining the second virtual content item, as taught by Maggioreto/Martellaro in the the system for conveying virtual content in an augmented reality environment.
Doing so would provide a virtual and real world experience to the user by integrating audio, video, two dimensional (2D), and three dimensional (3D) technology, and other applications or services.
The prior art fails to explicitly disclose transmit the message to the second user;
However, Sarmenta discloses
transmit the message to the second user (Sarmenta- ¶0102: “a user may be prompted by the NFC application module 78 to input or select data associated with a specific value (e.g., select a monster) by utilizing the user interface 67 and then to utilize the apparatus 50 to tap a corresponding NFC card. The NFC application module 78 may remember the NFC card's unique data (e.g., a unique NFC ID) and the specific value (e.g., selected monster) input or selected by the user. As such, the apparatus 50 may transmit this translation, of the unique data of the NFC card to the specific value (e.g., selected monster), to a network entity such as, for example, network device 108. In this regard, in an instance in which a second user taps on the corresponding NFC card, the apparatus 50 of the second user may look up the translation by connecting to the network device 108 and then retrieve the monster selected by the first user. The apparatus 50 of the second user may then receive a virtual object of the monster selected by the first user from the network device 108 and the NFC application module 78 may enable the second user to interact with the virtual object of the monster.”);
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Maggioreto/Martellaro/Border/Altieri incorporate the teachings of Sarmenta, and combining the transmitting the message to the second user in Sarmenta with a message comprising a request to provide the at least one virtual content item, as taught by Maggioreto/Martellaro/Altieri in the the system for conveying virtual content in an augmented reality environment.
Doing so would enabling a multitude of games, educational applications, and other interactive applications by utilizing Near Field Communication on a communication device.

Method Claim 14 is similar in scope as Claim 4, and thus is rejected under same rationale.




Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-11,107,282-B1 to Boissière, Using comfort measurements to suggest virtual reality content teaches using user biometric characteristics measured while the user is viewing virtual reality content to provide suggestions for downloadable virtual reality content in a virtual reality content store. An exemplary user device determines a criterion based on the user characteristics to filter the virtual reality content so that only virtual reality content that meets the criterion are displayed to the user. The virtual reality content displayed in the virtual reality content store has a corresponding activity level score (Abstract).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619